Citation Nr: 0114740	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  91-50 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1963 to September 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 1990.  In April 1994, the Board entered a decision 
denying the veteran's claim of entitlement to service 
connection for PTSD.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, pursuant to a joint motion filed by 
the parties, vacated the Board's decision in May 1995, and 
remanded the claim to the Board for further action.  In 
October 1995 and again in July 1996, the Board remanded the 
case to the RO for further development.  In September 1997, 
the Board denied the appeal, and the appellant appealed the 
Board's decision to the Court.  Pursuant to a joint motion 
filed by the parties, by an order of the Court dated in June 
2000, the Board's decision was vacated and the case was 
remanded to the Board for further action.  This remand is 
issued in response to that order.


REMAND

The Court vacated the September 1997 Board decision, and 
remanded the case for additional development, citing 
inadequate efforts to obtain corroborating evidence 
concerning the veteran's claimed stressors, in violation of 
the Board's previous remand instructions and of the duty to 
assist.  See Stegall v. West, 11 Vet.App. 268 (1998).  
Specifically, the Court found that VA had not provided the 
potential witness with the veteran's testimony or other 
information sufficient to refresh his recollection of the 
events in question.  

Additionally, on November 9, 2000, subsequent to all action 
in this case, including the joint motion, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified at 38 U.S.C. § 5103A).  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  In view of the 
complicated neuropsychiatric picture, and the claims of both 
inservice and post-service stressors, an additional 
examination is needed in this case.

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should contact Judge McGovern, 
whose address is contained in a November 
1996 letter from the RO, and provide him 
with the following information, in order 
to refresh his recollection of the 
veteran's experiences in service, as he 
requested in his December 1996 
correspondence to VA:

This matter involves the veteran's claim 
that he has a disability, post-traumatic 
stress disorder, which was caused, in 
part, by stressors to which he was exposed 
while he was on active duty, working 
undercover for the Criminal Investigation 
Division (CID).  

Available service department records, 
however, do not specifically confirm that 
he worked for CID.  He served on active 
duty in the United States Navy from 
October 1963 to September 1965.  Personnel 
records show that after training in San 
Diego, he was assigned to Barber's Point 
Naval Air Station in January 1964.  In 
March and April 1964, he was evaluated at 
Tripler Army Hospital; the requesting 
organization was noted to be "Security 
Department, NAS, Barber's Point."  He was 
found fit for full duty with no 
restrictions, and returned to Barber's 
Point.

According to a report of a special court-
martial in September 1964, the veteran was 
found to have wrongfully appropriated 
three surfboards, valued at about $300, in 
conjunction with four other men.  As a 
result, he was confined in the Pearl 
Harbor brig from September 4, 1964, to 
October 5, 1964, after which he was 
returned to Barber's Point, where he 
served until he was transferred to CONUS, 
to serve the remainder of his enlistment.  

In responses to Judge McGovern's request 
to have his recollection refreshed, the 
veteran states that Judge McGovern was the 
Brig Reform Chief at the Pearl Harbor brig 
during his confinement.  From January 1991 
to October 1997, he presented several 
accounts of his inservice experiences 
working for CID; he testified that he did 
not previously mention these experiences 
because he had been bound by a loyalty 
oath, which prohibited him from discussing 
any of his experiences while working for 
CID.  He testified that he has now been 
released from that oath.  

Although his accounts contain some 
variations, in substance, he asserts that 
he was recruited to work undercover for 
CID, and, in that capacity, informed on 
other soldiers involved in theft and drug 
dealing.  As part of his undercover work, 
he states that he was confined in the brig 
at Pearl Harbor for a month, in order to 
provide the Brig Reform Chief with 
information regarding mistreatment of 
prisoners by the guards.  In addition to 
the stress caused by the fear of what 
would happen to him if he was caught 
informing, he stated that he was pistol 
whipped, beaten up, forced to do sit-ups 
with a guard standing on his chest, and 
otherwise abused and terrorized by guards.  
In addition, he claims that he witnessed 
an attempted murder and an assault, and 
was threatened with sexual assault.  

The second series of stressors reportedly 
occurred after his release from the brig, 
when he was assigned to investigate thefts 
from or drugs arriving by airplanes from 
Vietnam.  He states that he was required 
to search in returning body bags 
containing the bodies of soldiers killed 
in combat for these items, which was very 
stressful.  In addition, he was suspected 
of being an informer, and was threatened 
and once beaten up because of that.  

Judge McGovern is requested to indicate 
whether the above information is 
sufficient to refresh his recollection.  
If so, he should provide a signed 
statement setting forth his recollections 
regarding the events reported by the 
veteran.  If the information does not 
refresh his memory, and he indicates that 
additional information may refresh his 
memory, he should be provided with such 
information as is feasible, and in 
accordance with Privacy Act requirements.  
(Consent to release the above information 
to Judge McGovern has been provided by the 
appellant's motion to have the case 
vacated and remanded specifically to 
provide Judge McGovern with additional 
information to refresh his recollection.)

2.  The results of the request, whether 
successful or unsuccessful must be 
documented in the claims file, and the 
veteran notified if the request is 
unsuccessful, in accordance with the new 
notification requirements and development 
procedures contained in section 3 of the 
Act (to be codified as amended at 38 
U.S.C. § 5103A).  See VBA Fast Letters 00-
87 (Nov.17, 2000), 00-92 (Dec. 13, 2000) 
and 01-02 (Jan 9, 2001).  

3.  If corroboration is obtained, the RO 
should afford the veteran a VA psychiatric 
examination, before a board of two 
examiners, to determine whether he has 
PTSD due to inservice stressors only, in 
accordance with the diagnostic criteria 
set forth in DSM-IV.  The claims file, to 
include the newly obtained evidence, and a 
copy of this REMAND, must be forwarded to 
the board and reviewed prior to the 
examination.  The examiners should 
indicate in the examination report that 
this has been accomplished.  If the 
veteran is diagnosed with PTSD, the 
examiners should be asked to provide an 
opinion as to whether there is a causal 
nexus between his specific claimed 
inservice stressor(s) and his current 
symptomatology.  Stressors which are not 
related to the veteran's period of active 
duty from October 1963 to September 1965, 
including any subsequent time spent in 
Vietnam while in the Merchant Marines, are 
not to be considered, as the question is 
whether inservice stressors caused PTSD.  
The examiners should also be requested to 
explain the sufficiency of each specific 
stressor relied upon for the diagnosis, 
and the basis for the conclusion that the 
veteran's symptomatology is, or is not, 
casually related to his PTSD.  

4.  The RO must review the claims file and 
ensure that all other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If the requested 
development is incomplete, or the 
examination(s) does not include fully 
detailed descriptions of symptoms or 
adequate responses to the specific 
opinions requested, the report(s) must be 
returned for corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1999).

5.  Thereafter, the RO should readjudicate 
the claim.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




